Appeal by the defendant from two judgments of the County Court, Putnam County (Braatz, J.), both rendered October 31, 1990, convicting him of criminal possession of a controlled substance in the fourth degree under Indictment No. 32/90, and criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (three counts) under Indictment No. 67/90, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdicts of guilt were not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either not preserved for appellate review or without merit. Sullivan, J. P., Lawrence, Eiber and Ritter, JJ., concur.